Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 9-18, and 20 are all the claims pending in the application. 
Claims 6-8 and 19 are cancelled.
Claims 1-5, 9-18, and 20 are amended.
Claims 1-5, 9-18, and 20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed August 16, 2019.

Response to Arguments
Regarding the 103 rejections, the rejections are withdrawn because Applicant asserts, and Examiner agrees, the cited references do not teach a hiring entity selecting whether a required tool will be provided by the hiring entity.  Accordingly, the rejections are withdrawn, please see below for the new rejections of the claims as amended.
Additionally, please note, Applicant asserts the Cox reference does not teach generating a list of tools.  Examiner respectfully does not find this assertion persuasive because Cox explicitly contemplates a server generating a list of tools, ¶[0081].  Applicant also asserts the Hoyer and Branagh references do not teach a verification device as claimed in the amended limitations.  Examiner notes it is not clear why the registration and password teachings of Tomar would not be within the scope of the limitations.  Please see below for the complete analysis of the newly amended limitations.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by 

Regarding the 101 rejections the rejections are maintained for the following reasons.  First, Applicant asserts the claims integrate the abstract idea into a practical application because the claim specify how worker availability is signaled.  Examiner respectfully does not find this assertion persuasive essentially because the scope of the claim encompass multiple devices sending information back and forth which do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Second, Applicant asserts the claims reflect an improvement.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how the claims reflect an improvement over existing systems.
Third, Applicant asserts tailoring a list of required tools reflects a practical application.  Again, Examiner respectfully does not find this assertion persuasive because the scope of these limitations encompass multiple devices sending information back and forth which do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 18, claims 1, 16, and 18 are rejected as indefinite because the claims recites (emphasized) "…with a number of electronic devices by way of a network, wherein at least some of the number of electronic devices are associated with hiring users ("the hiring user devices") and some other ones of the number of electronic devices are associated with worker users ("the worker user devices")…"  This limitation is indefinite for three reasons.  
1) This limitation is not clear because it recites (emphasized) "some of the number of electronic devices".  The term "some" is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is not clear how many devices are required this claim element requires.  
2) Similarly, this limitation is not clear because it recites (emphasized) "some other ones of the number of electronic devices". The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not 
3) This limitation is not clear because the claim element "a number of electronic devices", under the broadest reasonable interpretation, would include one device.  However, the rest of the limitation implies the term "a number" requires several devices because there are "some" devices.  As such, it is not clear how many devices are required by the scope of the claim.
To overcome this rejection, Examiner suggests amending the claim to recite (emphasized) "…with a plurality of electronic devices by way of a network, wherein at least one of the plurality of electronic devices is associated with hiring users ("the hiring user devices") and at least one other of the plurality of electronic devices is associated with worker users ("the worker user devices")…" to clarify the scope of the claim includes an embodiment with only one hiring user device and only one worker user device.
Accordingly, claims 1, 16, and 18 are rejected under 112(b).  Claims 2-5, 9-15, 17, and 20 do not clarify this issue and accordingly are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject 

Independent Claim 1
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites an abstract idea in the limitations (emphasized):
…generate first prompts requesting the hiring users to enter desired services for a given job entry, wherein said desired services are selected from a predetermined list of potential desired services descriptions; 
generate second prompts with predetermined lists of tools likely required for each of the desired services of each of the job entries and requesting the hiring user to select one or more tools from the list of tools likely required, and for each of the one or more tools selected, indicate whether the selected tool will be provided by the hiring user or provided by the worker user; 
creating the job entries based upon information gathered in response to the first and second prompts; 
generate, upon receipt of the verification information from a given one of the verification devices of a given one of the worker users, a visual display of certain ones of the job entries matching the worker user information for a given one of the worker users for display on the worker user device associated with the given one of the worker users; 
receive, from the given one of the worker user devices, indication of acceptance by the given one of the worker users of at least one of the matching ones of the job entries; 
 receipt of the verification information for the given one of the verification devices; 
confirm that received verification information at the given one of the hiring user devices matches stored verification information for the given one of the worker users; 
generate a prompt at the given one of the hiring user devices requesting confirmation that the desired services were performed; 
calculate compensation for the given one of the worker users; 
and disburse compensation to the given one of the worker users by way of the payment module.  
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions.  These limitations encompass commercial or legal interactions because these limitations encompass the process of forming and performing a contract.   Claim limitations that encompass the process of forming and performing a contract fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 1 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional elements that integrate the abstract idea into a practical application.
Claim 1 recites additional elements in the limitations (emphasized):
one or more servers configured to host an application placed in electronic communication with a number of electronic devices by way of a network, wherein at least some of the number of electronic devices are associated with hiring users ("the hiring user devices") and some other ones of the number of electronic devices are associated with worker users ("the worker user devices"); 
one or more processors associated with the one or more servers; 
a payment module in electronic connection with the one or more servers; 
a number of verification devices, each associated with the worker user and comprising a tangible object comprising electronically stored verification information configured to be recognized by the application; 
one or more electronic storage devices, each associated with the one or more  servers and comprising executable software instructions, which when executed by the one or more processors, configure the one or more servers to: 
register the worker users based on worker user information received at respective ones of the worker user devices; 
electronically load the verification information onto the verification devices for the worker users based upon the received receipt of the worker user information; 
register the hiring users based on hiring user information received at respective ones of the hiring user devices; 
generate first prompts requesting the hiring users to enter desired services for a given job entry, wherein said desired services are selected from a predetermined list of potential desired services descriptions; 
generate second prompts with predetermined lists of tools likely required for each of the desired services of each of the job entries and requesting the hiring user to select one or more tools from the list of tools likely required, and for each of the one or more tools selected, indicate whether the selected tool will be provided by the hiring user or provided by the worker user; 
creating the job entries based upon information gathered in response to the first and second prompts; 
generate, upon receipt of the verification information from a given one of the verification devices of a given one of the worker users, a visual display of certain ones of the job entries matching the worker user information for a given one of the worker users for display on the worker user device associated with the given one of the worker users; 
receive, from the given one of the worker user devices, indication of acceptance by the given one of the worker users of at least one of the matching ones of the job entries; 
generate a verification prompt at a given one of the hiring user devices associated with the accepted matching one of the job entries for receipt of the verification information for the given one of the verification devices; 
confirm that received verification information at the given one of the hiring user devices matches stored verification information for the given one of the worker users; 
generate a prompt at the given one of the hiring user devices requesting confirmation that the desired services were performed; 
calculate compensation for the given one of the worker users; 
and disburse compensation to the given one of the worker users by way of the payment module.  
The additional elements of - one or more servers with a number of electronic devices by way of a network; one or more processors associated with the one or more servers; a payment module in electronic connection with the one or more servers; a number of verification devices, each associated with the worker user; and one or more electronic storage devices, each associated with the one or more servers and comprising executable software instructions - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
The additional elements of - a tangible object comprising electronically stored verification information configured to be recognized by the application; register the worker users based on worker user information received at respective ones of the worker user devices; electronically load the verification information onto the verification devices for the worker users based upon the received receipt of the worker user information; register the hiring users based on hiring user information received at respective ones of the hiring user devices; and receive from the given one of the worker user devices – when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data and sending data (e.g. receiving, storing, and sending user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of - generate first prompts; generate second prompts; generate a verification prompt; and generate, a visual display of certain ones of the job entries for display - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than a generic computer function of displaying stored data.
The additional elements of - display job entries matching the worker user information for a given one of the worker users - when considered individually or in combination do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Accordingly, claim 1 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claim 1 is not patent eligible.

Independent Claim 16
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 16 recites an abstract idea in the limitations (emphasized):
…generate a first prompt at the hiring user devices requesting selection by the hiring users of one or more desired services from a predetermined list of potentially desirable services, wherein said selection is accomplished by way of an auto-populated field; 
generate a second prompt at the hiring user devices requesting a hiring user indication of where the services are to be performed, wherein options for said service location comprise the hiring user's current location or another address; 
generate a third prompt at the hiring user devices requesting selection by the hiring users of compensation rate for the desired services, wherein said options for said compensation rate comprise a desired number of hours and an hourly rate or a flat rate; 
providing a predetermined list of tools required, wherein said predetermined list of tools are determined based upon selection by the hiring users of the desired services, and wherein the fourth prompt requests selection by the a-hiring users of tools required as well as an indication of whether each of the selected tool tools is to be provided by the hiring users or by the worker user; 
generate a fifth prompt at the hiring user devices requesting selection by the hiring users of a desired service level, wherein said desired service level comprises selection by the hiring users of desired experience level, desired certification level, and desired licensing level; 
creating a number of job entries based upon the information gathered in response to the first, second third, fourth, and fifth prompts; 
generate, upon receipt of the verification information from a given one of the electronic fobs verification device a given one of the worker users upon electronic connection of a given one of electronic fobs with a given one of the worker user devices, a map of job entries matching the worker user's worker user information and within a predetermined distance of a current location for the given one of the worker users for display on the give one of the worker user devices associated with the given one of the worker users; 
receive, from the given one of the worker user devices, indication of acceptance by the given one of the worker users of at least one of the matching job entries; 
generate a verification prompt at a given one of the hiring user devices associated with the accepted matching job entry for receipt of the verification information of the given one of the verification devices; 
confirm that the received verification information matches stored verification information for the given one of the worker users; 
confirm that the desired services were performed at the given one of the hiring user devices; 
calculate compensation for each of the given one of the worker users; 
disburse compensation to each of the given one of the worker users by way of the payment module;
and generate a sixth prompt at the given one of the hiring user devices requesting a hiring user review of the given one of the worker users.  
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions.  These limitations encompass commercial or legal interactions because these limitations encompass the process of forming and performing a contract.   Claim limitations that encompass the process of forming and performing a contract fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 16 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional elements that integrate the abstract idea into a practical application.
Claim 16 recites additional elements in the limitations (emphasized):
a number of servers configured to host an application placed in electronic communication with a number of electronic devices by way of a network, wherein at least some of the number of electronic devices are associated with hiring users ("the hiring user devices") and at least some other of the number of electronic devices is-are associated with worker users ("the worker user devices"); 
a number of  processors located at the number of servers; 
a payment module in electronic connection with the number of servers; 
a number of electronic fobs, each associated with one of with the worker users, configured for electronic connection with one of the worker user devices associated with the one of the worker users, and electronically storing verification information specific to the one of the worker users configured to be recognized by the application in association with the one of the worker users; 
a number of electronic storage devices located at the number of servers and comprising executable software instructions, which when executed by the number of processors, configure the number of servers to: 
register the worker users based on worker user information received at respective ones of the worker user devices; 
electronically load the electronic fobs with the verification information for the worker users; 
register the hiring users based on hiring user information received at respective ones of the hiring user devices;
generate a first prompt at the hiring user devices requesting selection by the hiring users of one or more desired services from a predetermined list of potentially desirable services, wherein said selection is accomplished by way of an auto-populated field; 
generate a second prompt at the hiring user devices requesting a hiring user indication of where the services are to be performed, wherein options for said service location comprise the hiring user's current location or another address; 
generate a third prompt at the hiring user devices requesting selection by the hiring users of compensation rate for the desired services, wherein said options for said compensation rate comprise a desired number of hours and an hourly rate or a flat rate; 
generate a fourth prompt at the hiring user devices providing a predetermined list of tools required, wherein said predetermined list of tools are determined based upon selection by the hiring users of the desired services, and wherein the fourth prompt requests selection by the a-
generate a fifth prompt at the hiring user devices requesting selection by the hiring users of a desired service level, wherein said desired service level comprises selection by the hiring users of desired experience level, desired certification level, and desired licensing level; 
creating a number of job entries based upon the information gathered in response to the first, second third, fourth, and fifth prompts; 
generate, upon receipt of the verification information from a given one of the electronic fobs verification device a given one of the worker users upon electronic connection of a given one of electronic fobs with a given one of the worker user devices, a map of job entries matching the worker user's worker user information and within a predetermined distance of a current location for the given one of the worker users for display on the give one of the worker user devices associated with the given one of the worker users; 
receive, from the given one of the worker user devices, indication of acceptance by the given one of the worker users of at least one of the matching job entries; 
generate a verification prompt at a given one of the hiring user devices associated with the accepted matching job entry for receipt of the verification information of the given one of the verification devices; 
confirm that the received verification information matches stored verification information for the given one of the worker users; 
confirm that the desired services were performed at the given one of the hiring user devices; 
calculate compensation for each of the given one of the worker users; 
disburse compensation to each of the given one of the worker users by way of the payment module;
and generate a sixth prompt at the given one of the hiring user devices requesting a hiring user review of the given one of the worker users.  
The additional elements of - one or more servers with a number of electronic devices by way of a network; one or more processors associated with the one or more servers; a payment module in electronic connection with the one or more servers; a number of electronic fobs, each associated with the worker user; and one or more electronic storage devices, each associated with the one or more servers and comprising executable software instructions - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
The additional elements of – electronic fobs comprising electronically stored verification information configured to be recognized by the application; register the worker users based on worker user information received at respective ones of the worker user devices; electronically load the verification information onto the electronic fobs for the worker users based upon the received receipt of the worker user information; register the hiring users based on hiring user information received at respective ones of the hiring user devices; and receive from the given one of the worker user devices – when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data and sending data (e.g. receiving, storing, and sending user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of - generate first through sixth prompts; and generate, a visual display of certain ones of the job entries for display - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a 
The additional elements of - display job entries matching the worker user information for a given one of the worker users within a predetermined distance of a current location - when considered individually or in combination do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Accordingly, claim 16 is directed to an abstract idea. 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claim 16 is not patent eligible.

Independent Claim 18
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 18 recites an abstract idea in the limitations (emphasized):
hiring user information comprising company or individual information and payment information; 
generating, at each of the hiring user devices, a second prompt requesting selection by the hiring users of one or more desired services from a predetermined list of potentially desirable services;
generating, at each of the hiring user devices, a third prompt requesting a job site location; 
generating, at each of the hiring user devices, a fourth prompt requesting selection by the hiring users of compensation rate for the desired services; 
generating, at each of the hiring user devices, a fifth prompt providing a predetermined list of tools required that are associated with the selection by the hiring users of desired services, wherein the fifth prompt requests selection by the hiring users of tools required as well as an indication of whether such tools are to be provided by the hiring user or by the worker user; 
generating, at the hiring user devices, a sixth prompt requesting selection by the users a desired service level, wherein said desired service level comprises an indicated or desired experience level, desired certification level, and desired licensing level; 
determining, at the one or more servers, one or more job entries matching worker user information for a given one of the worker users; 
generating, upon electronic connection of a given one of the verification devices of the given one of the worker users to a given one of the worker user devices, a map of job entries matching the given worker user's worker user information, wherein said matched job entries have a job site location within a predetermined distance of the given worker user's current location, skills matching the desired services, and tools matching the requested worker user provided tools for display on the worker user device associated with the given worker user; 
selection by the worker users of one or more of the matched job entries; 
confirming that the desired work was performed at the given one of the hiring user devices; 
calculating compensation for the given one of the  worker user; 
disbursing compensation to the given one of the worker users; 
and updating the experience information for the given one of the worker users. 
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions.  These limitations encompass commercial or legal interactions because these limitations encompass the process of forming and performing a contract.   Claim limitations that encompass the process of forming and performing a contract fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 18 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional elements that integrate the abstract idea into a practical application.
Claim 18 recites additional elements in the limitations (emphasized):
providing one or more  servers hosting an application; 
placing a number of electronic devices in communication with the one or more servers by way of a network, wherein at least some of the number of electronic devices are associated with hiring users ("the hiring user devices") and at least some other ones of the number of electronic devices is-are associated with a-worker user users ("the worker user devices"); 
generating, at each of said worker user devices, a first prompt requesting user information comprising skills, training, experience, licensing, and certification information, payment information, and tools information; 
electronically loading each of a number of verification devices with verification information specific to an associated one of the worker users; 
sending each of the verification devices to the associated one of the worker users;
generating, at each of said hiring user devices, a first prompt requesting hiring user information comprising company or individual information and payment information; 
generating, at each of the hiring user devices, a second prompt requesting selection by the hiring users of one or more desired services from a predetermined list of potentially desirable services;
generating, at each of the hiring user devices, a third prompt requesting a job site location; 
generating, at each of the hiring user devices, a fourth prompt requesting selection by the hiring users of compensation rate for the desired services; 
generating, at each of the hiring user devices, a fifth prompt providing a predetermined list of tools required that are associated with the selection by the hiring users of desired services, wherein the fifth prompt requests selection by the hiring users of tools required as well as an indication of whether such tools are to be provided by the hiring user or by the worker user; 
generating, at the hiring user devices, a sixth prompt requesting selection by the users a desired service level, wherein said desired service level comprises an indicated or desired experience level, desired certification level, and desired licensing level; 
determining, at the one or more servers, one or more job entries matching worker user information for a given one of the worker users; 
generating, upon electronic connection of a given one of the verification devices of the given one of the worker users to a given one of the worker user devices, a map of job entries matching the given worker user's worker user information, wherein said matched job entries have a job site location within a predetermined distance of the given worker user's current location, skills matching the desired services, and tools matching the requested worker user provided tools for display on the worker user device associated with the given worker user; 
receiving, from the given one of the worker user devices, selection by the worker users of one or more of the matched job entries; 
confirming that the desired work was performed at the given one of the hiring user devices; 
calculating compensation for the given one of the  worker user; 
disbursing compensation to the given one of the worker users; 
and updating the experience information for the given one of the worker users. 
The additional elements of - one or more servers in communication with a number of electronic devices; one or more processors associated with the one or more servers; a payment module in electronic connection with the one or more servers; sending a number of verification devices - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
The additional elements of – loading verification devices with verification information – when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing data and sending data (e.g. receiving, storing, and sending user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of – generate the first through sixth prompts; and generate a map of certain ones of the job entries for display - when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a 
The additional elements of – generate a map of job entries matching the worker user information for a given one of the worker users within a predetermined distance of a current location with matching services tools - when considered individually or in combination do not integrate the abstract idea into a practical application because using software to tailor information and provide it to a user is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Accordingly, claim 18 is directed to an abstract idea. 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claim 18 is not patent eligible.

Dependent Claims
Regarding claim 2, the additional elements of claim 2 do not integrate the abstract idea into a practical application because the additional elements further specify what information is being stored and used to select job entries for the user.  These additional elements do not integrate the abstract idea into a practical application because storing data is a generic computer function (i.e. receiving user Intellectual Ventures I LLC v. Capital One Bank (USA)).
Regarding claims 3-5, the additional elements of claims 3-5 do not integrate the abstract idea because claims 3-5 encompasses a generic computer function of displaying data.
Regarding claim 9, the additional elements of claim 9 do not integrate the abstract idea into a practical application because the claimed direct messaging system is only a generic computer function of sending and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Regarding claim 10, claim 10 is directed to the same abstract idea as the independent claims because selecting the lowest bid is a part of the contract formation process.  Further the additional elements of issuing bid requests and receiving bids do not integrate the abstract idea into a practical application because issuing bid requests and receiving bids is only a generic computer function of sending and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Regarding claims 11 and 12, the additional elements of claims 11 and 12 do not integrate the abstract idea into a practical applicant because the additional elements of claims 11 and 12 encompass a generic computer function of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Regarding claims 13 and 14, the additional elements of claims 13 and 14 encompass a generic computer function of displaying data.
Regarding claim 15, claim 15 recites the abstract idea of mathematical calculations because claim 15 recites calculating compensation.  Examiner does not find the presence of these two abstract ideas renders claim 15 patent eligible, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).  Further, the additional elements of claim 15 encompass a generic computer function of displaying data.
Regarding claims 17 and 20, the additional elements of claims 17 and 20 do not integrate the abstract idea into a practical applicant because the additional elements of claims 17 and 20 encompass a generic computer function of sending and storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, US Pub. No. 2019/0279279, herein referred to as "Tomar", in view of Cox et al, US Pub. No. 2015/0302414, herein referred to as "Cox", further in view of AIA  Document A201™ - 2017 "General Conditions of the Contract for Construction" 2017, herein referred to as "AIA ".
Regarding claim 1, Tomar teaches:
one or more servers configured to host an application placed in electronic communication with a number of electronic devices by way of a network (server and computing devices, ¶[0015]), 
wherein at least some of the number of electronic devices are associated with hiring users ("the hiring user devices") and some other ones of the number of electronic devices are associated with worker users ("the worker user devices") (system is accessed by service providers smart phone and customer smart phones, ¶¶[0015], [0028] and Fig. 1); 
one or more processors associated with the one or more servers (computing devices and smart phones, e.g. ¶¶[0015], [0028]); 
a payment module in electronic connection with the one or more servers (includes invoice and payment module, ¶[0044]); 
a number of verification devices, each associated with the worker user and comprising a tangible object comprising electronically stored verification information configured to be recognized by the application (service providers use computing devices to log in with password, ¶[0030]); 
one or more electronic storage devices, each associated with the one or more  servers and comprising executable software instructions, which when executed by the one or more processors, configure the one or more servers to (computing devices and smart phones with application, e.g. ¶¶[0015], [0028]): 
register the worker users based on worker user information received at respective ones of the worker user devices (service providers register with identity information, ¶[0030]); 

register the hiring users based on hiring user information received at respective ones of the hiring user devices (customers register, ¶[0035]); 
generate first prompts requesting the hiring users to enter desired services for a given job entry, wherein said desired services are selected from a predetermined list of potential desired services descriptions (customer is presented with an inquiry concerning desired services, ¶[0037]); 
receive, from the given one of the worker user devices, indication of acceptance by the given one of the worker users of at least one of the matching ones of the job entries (service provider accepts the hire, ¶[0041]); 
generate a verification prompt at a given one of the hiring user devices associated with the accepted matching one of the job entries for receipt of the verification information for the given one of the verification devices (communicates service provider has selected to start service, ¶[0043]); 
confirm that received verification information at the given one of the hiring user devices matches stored verification information for the given one of the worker users (customer confirms the start of service by clicking a confirm button, ¶[0043]); 
generate a prompt at the given one of the hiring user devices requesting confirmation that the desired services were performed (customer confirms service provider finished work, ¶[0043]); 
calculate compensation for the given one of the worker users (generates an invoice, ¶[0044]); 
and disburse compensation to the given one of the worker users by way of the payment module (customer pays the invoice, ¶[0044]).  
However Tomar does not teach but Cox does teach:

and requesting the hiring user to select one or more tools from the list of tools likely required (service request includes enough information about the equipment to determine the list of necessary tools, ¶[0081]) 
creating the job entries based upon information gathered in response to the first and second prompts (receives and handles a service request, ¶[0068]); 
generate, upon receipt of the verification information from a given one of the verification devices of a given one of the worker users, a visual display of certain ones of the job entries matching the worker user information for a given one of the worker users for display on the worker user device associated with the given one of the worker users (generates map of outstanding service requests for contractor device, ¶[0102] and Fig. 12).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar with the ability to generate a visual display of available jobs as taught by Cox because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, generating a visual display of available jobs for the worker seeking a job to choose within a predetermined distance from the worker would have been obvious so that they can easily see where the jobs are located in reference to their current location. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to.
However, the combination of Tomar and Cox does not teach but AIA  does teach:

Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar and Cox with the contract clauses taught by AIA  because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized contract should specify which parties will be providing tools, e.g. as taught by AIA , to ensure the scope of the contract is clear.
Regarding claim 2, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 1 and Tomar further teaches:
said worker user information comprises an electronic worker and data regarding skills and payment information (contractor enters information concerning services and skills, ¶[0031], payment information, ¶[0033]); 
said hiring user information comprises data regarding company or individual information, payment information, and an electronic hiring user photo (customer information includes identity information and payment information, ¶¶[0035]-[0036]); 
each of said job entries comprise data regarding one or more services desired, geographic job site information, compensation information, tools required or provided information, and service level information (customer requests particular service and billing rates and displays map showing location information of service providers, ¶¶[0015], [0035]); 
the matching job entries are determined by retrieving only the certain ones of the job entries whose job information includes services desired which match the worker user's skills (sub-service category is 
However, Tomar does not each but Cox does teach:
said worker user information comprises an electronic worker user photo and data regarding, training, experience, licensing, and certification information, payment information, and tools information (includes contractor training, certifications, ¶[0088], and parts and tools, ¶[0090])
each of said job entries comprise data regarding tools required or provided information, and service level information (service request may include enough information about the equipment, ¶[0081])
the matching job entries are further determined by including only the job entries in the visual display for the given worker user those job entries indicating tools to be provided by the worker user which the given worker user has indicated having (only includes contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, ¶[0081]).
and the matching job entries are further determined by including only the job entries in the visual display for the given worker user those job entries indicating training, experience, licensing, and certification information matching that of the service level information for the given worker user (qualification criteria includes HVAC certifications, certain technical specialties, certain manufacturer brand specifications, certain training, etc, ¶[0084]).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar with the matching criteria as taught by Cox because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the contractor of Tomar should only be matched with hiring entities if the contractors that are qualified to do the job are hired. 
Regarding claim 3, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 2 and Tomar further teaches:
the visual display comprises a list, wherein each of said certain of said job entries on said list comprises a title, a compensation rate, and an accept tool (service provider information includes rates, ¶[0033], and service provider may accept, ¶[0041]).  
Regarding claim 4, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 2 and Tomar further teaches:
on the visual display comprises a map of the area nearby a given worker user's current location; and each of the matching job entries is displayed on the map at a location visually corresponding to the geographic job site information for the given one of the matching job entries (map shows customer and service providers locations, ¶¶[0038]-[0039]).
Regarding claim 5, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 2 and Tomar further teaches:
additional software instructions stored at the one or more electronic storage devices, which when executed, configure the one or more processors to generate a prompt requesting the hiring user to enter the compensation information, wherein said compensation information is entered by indicating the number of service hours desired and a compensation rate or a flat rate to complete the desired service (customer may obtain rate information and whether it is a flat fee or hourly, ¶[0040]).  
Regarding claim 9, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 1 and Tomar further teaches:
additional software instructions stored at the one or more electronic storage devices, which when executed, configure the one or more processors to provide a direct messaging interaction between the given one of the worker user devices associated with the given one of the work users and the 
Regarding claim 14, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 1 and Tomar further teaches:
additional software instructions, stored at the one or more electronic storage devices, which when executed, configure the one or more  processors to generate a prompt requesting a review of the given one of the worker users upon conformation that the desired services were performed (customers are provided with option to rate service provider, ¶[0046]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, Cox, and AIA  in view of Anderson et al. US Pat. No. 10,963,848, herein referred to as "Anderson".
Regarding claim 10, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 9 and does not teach but Anderson does teaches:
a pricing submodule configured to automatically issue a bid request to each matched one of the worker users (solicits bids from service providers, Col. 15, ll. 45-63)
and receive bids from each of said matched worker users (presents received bids to user, Col. 19, ll. 13-38)
and automatically select the lowest bid (ranks bidders from lowest to highest, Col. 19, ll. 13-38).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox and AIA  with the bid request and selection of the lowest bidder as taught by Anderson because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the hiring users in Tomar, Cox and AIA  would likely wish to have the freelancers . 

Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, Cox, and AIA  in view of White et al. US Pub. No. 2013/0339168, herein referred to as "White".
Regarding claim 11, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 2 and does not teach but White does teach:
each of said verification devices comprise an electronic fob, wherein each of said electronic fobs are configured to be electronically connected to a respective one of the worker user devices (user electronic network terminal device is augmented with a separate mobile device, ¶¶[0067]-[0068]), 
and wherein each of said electronic fobs comprises data, electronically stored, regarding skills, training, experience, licensing, and certification information for a respective one of the worker users (providers profile includes qualifications and specializations, their education and training, their credentials and licenses, their professional memberships and associations and their career histories, ¶[0084]; see also ¶[0071] noting data resides on user terminal device).  
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox and AIA  with the user terminal devices as taught by White because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the profiles stored on devices would allow the service provider information to be portable and easily accessible. 
Regarding claim 12, the combination of Tomar, Cox, AIA , and White teaches all the limitations of claim 11 and White further teaches:
each of said electronic fobs comprise images, electronically stored, of corroborating documentation for the skills, training, experience, licensing, and certification information for the respective one of the 
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox and AIA  with the user terminal devices as taught by White because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the profiles stored on devices would allow the service provider information to be portable and easily accessible. 
Regarding claim 13, the combination of Tomar, Cox, AIA , and White teaches all the limitations of claim 11 and Cox further teaches:
additional software instructions, stored at the one or more electronic storage devices, which when executed, configure the one or more processors to automatically generate the visual display of the matching job entries is at a respective one of the worker user devices upon electronic connection of a respective one of the electronic fobs to a respective one of the worker user devices (displays list of service requests, ¶[0102] and Fig. 12).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar with the ability to generate a visual display of available jobs as taught by Cox because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, generating a visual display of available jobs for the worker seeking a job to choose within a predetermined distance from the worker would have been obvious so that they can easily see where the jobs are located in reference to their current location. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to.

Regarding claim 16, Tomar teaches:
a number of servers configured to host an application placed in electronic communication with a number of electronic devices by way of a network, wherein at least some of the number of electronic devices are associated with hiring users ("the hiring user devices") and at least some other of the number of electronic devices -are associated with worker users ("the worker user devices") (server is accessed by service providers smart phone and customer smart phones, ¶¶[0015], [0028] and Fig. 1); 
a number of processors located at the number of servers (server and computing devices, ¶[0015]); 
a payment module in electronic connection with the number of servers (includes invoice and payment module, ¶[0044]); 
and electronically storing verification information specific to the one of the worker users configured to be recognized by the application in association with the one of the worker users (service providers use computing devices to log in with password, ¶[0030]); 
a number of electronic storage devices located at the number of servers and comprising executable software instructions, which when executed by the number of processors, configure the number of servers to (computing devices and smart phones with application, e.g. ¶¶[0015], [0028]): 
register the worker users based on worker user information received at respective ones of the worker user devices (service providers register with identity information, ¶[0030]); 
electronically load the verification information onto the verification devices for the worker users based upon the received receipt of the worker user information (service providers enter their information, ¶[0030]); 
register the hiring users based on hiring user information received at respective ones of the hiring user devices (customers register, ¶[0035]); 
generate a first prompt at the hiring user devices requesting selection by the hiring users of one or more desired services from a predetermined list of potentially desirable services, wherein said 
generate a second prompt at the hiring user devices requesting a hiring user indication of where the services are to be performed, wherein options for said service location comprise the hiring user's current location or another address (customers provide their location, either by automatically determining it or by the customer entering it, ¶[0035]); 
generate a third prompt at the hiring user devices requesting selection by the hiring users  of compensation rate for the desired services, wherein said options for said compensation rate comprise a desired number of hours and an hourly rate or a flat rate (customer obtains rate information and whether flat fee or hourly, ¶[0040]); 
receive, from the given one of the worker user devices, indication of acceptance by the given one of the worker users of at least one of the matching job entries (service provider accepts the hire, ¶[0041]); 
generate a verification prompt at a given one of the hiring user devices associated with the accepted matching job entry for receipt of the verification information of the given one of the verification devices (communicates service provider has selected to start service, ¶[0043]); 
confirm that the received verification information matches stored verification information for the given one of the worker users (customer confirms the start of service by clicking a confirm button, ¶[0043]);
 confirm that the desired services were performed at the given one of the hiring user devices (customer confirms service provider finished work, ¶[0043]); 
calculate compensation for each of the given one of the worker users (generates an invoice, ¶[0044]); 
disburse compensation to each of the given one of the worker users by way of the payment module (customer pays the invoice, ¶[0044]); 

However Tomar does not teach but Cox does teach:
generate a fourth prompt at the hiring user devices providing a predetermined list of tools required, wherein said predetermined list of tools are determined based upon selection by the hiring users of the desired services (determines list of tools necessary to perform the service request, ¶[0081]), 
and wherein the fourth prompt requests selection by the hiring users of tools required (service request may include enough information about the equipment to determine the list of necessary tools, ¶[0081])
generate a fifth prompt at the hiring user devices requesting selection by the hiring users of a desired service level, wherein said desired service level comprises selection by the hiring users of desired experience level, desired certification level, and desired licensing level (provides “tiers” of training or certification levels along with different levels of repair or maintenance tasks associated with each level or tier of training or certification, ¶[0120]; see also ¶¶[0056], [0090] discussing contractor qualifications); 
creating a number of job entries based upon the information gathered in response to the first, second third, fourth, and fifth prompts (receives and handles a service request, ¶[0068]);
generate, upon receipt of the verification information from a given one of the electronic fobs verification device  a given one of the worker users upon electronic connection of a given one of electronic fobs with a given one of the worker user devices, a map of job entries matching the worker user's worker user information and within a predetermined distance of a current location for the given one of the worker users for display on the give one of the worker user devices associated with the 
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar with the ability to generate a visual display of available jobs as taught by Cox because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, generating a visual display of available jobs for the worker seeking a job to choose within a predetermined distance from the worker would have been obvious so that they can easily see where the jobs are located in reference to their current location. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to.
However the combination of Tomar and Cox does not tech:
an indication of whether each of the selected tools is to be provided by the hiring users or by the worker user (contractor provides tools unless otherwise provided in contract documents, Section 3.4.1, pg. 13).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar and Cox with the contract clauses taught by AIA  because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized contract should specify which parties will be providing tools, e.g. as taught by AIA , to ensure the scope of the contract is clear.
However the combination of Tomar, Cox, and AIA  does not teach but White does teach:
a number of electronic fobs, each associated with one of with the worker users, configured for electronic connection with one of the worker user devices associated with the one of the worker users  
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox and AIA  with the user terminal devices as taught by White because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the profiles stored on devices would allow the service provider information to be portable and easily accessible. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, Cox, and AIA  in view of Bergman US Pub. No. 2017/0109661, herein referred to as "Bergman".
Regarding claim 15, the combination of Tomar, Cox and AIA  teaches all the limitations of claim 2 and does not teach but Bergman does teach:
additional software instructions, stored at the one or more electronic storage devices, which when executed, configure the one or more  processors to generate a prompt requesting a given one of the hiring user users associated with the given one of the hiring user devices to enter a tip amount; and a pricing submodule comprising a database of customary pricing for each of the predetermined list of potential services, wherein the compensation is calculated by taking the customary pricing for the service the worker user is hired to complete, subtracting a predetermined facilitator fee, and adding the tip amount selected by the hiring user (performs payment processing includes adding tips, gratuities, service charges, up charges, etc.,¶[0050] and Fig. 4).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox and AIA  with the tipping as taught by Bergman because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized hiring entities . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, Cox, AIA  and White in view of Branagh et al. US Pub. No. 2017/0270456, herein referred to as "Branagh".
Regarding claim 17, the combination of Tomar, Cox, AIA  and White teaches all the limitations of claim 16 and Tomar further teaches:
confirmation that the job was completed (customer confirms service provider finished work, ¶[0043]).
However the combination of Tomar, Cox, AIA  and White does not teach but Branagh does teach:
additional software instructions, which when executed, configure the number of processors to update an experience level for the given worker user upon confirmation (upon completion of the new job, the employee skills database is updated to reflect the additional experience acquired by the employee, ¶[0026]).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox, AIA , and White with the updating experience as taught by Branagh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized service provider will gain experience over time and would have modified Tomar, Cox, AIA , and White to account for their increasing experience, e.g. as taught by Branagh. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, Cox, AIA  and Branagh.
Regarding claim 18, Tomar teaches:
providing one or more servers hosting an application (server and computing devices, ¶[0015]);

electronically loading each of a number of verification devices with verification information specific to an associated one of the worker users (service providers use computing devices to log in with password, ¶[0030]); 
sending each of the verification devices to the associated one of the worker users (system is accessed by service providers smart phone and customer smart phones, ¶¶[0015], [0028] and Fig. 1);
 generating, at each of said hiring user devices, a first prompt requesting hiring user information comprising company or individual information and payment information (customers register, ¶[0035] and provide payment information, ¶[00336]); 
worker user information comprising skills and payment information\n (contractor enters information concerning services and skills, ¶[0031], payment information, ¶[0033]);
generating, at each of the hiring user devices, a second  prompt requesting selection by the hiring users of one or more desired services from a predetermined list of potentially desirable services (customer is presented with an inquiry concerning desired services, ¶[0037]); 
generating, at each of the hiring user devices, a third prompt requesting a job site location (obtains customer location, ¶[0035]); 
generating, at each of the hiring user devices, a fourth prompt requesting selection by the a hiring users of compensation rate for the desired services (customer obtains rate information and whether flat fee or hourly, ¶[0040]); 

receiving, from the given one of the worker user devices, selection by the worker users of one or more of the matched job entries (service provider accepts the hire, ¶[0041]); 
confirming that the desired work was performed at the given one of the hiring user devices (customer confirms service provider finished work, ¶[0043]); 
calculating compensation for the given one of the worker user (generates an invoice, ¶[0044]); 
disbursing compensation to the given one of the worker users (customer pays the invoice, ¶[0044]). 
However Tomar does not teach but Cox does teach:
generating, at each of said worker user devices, a first prompt requesting worker user information comprising skills, training, experience, licensing, and certification information, and tools information (providers profile includes qualifications and specializations, their education and training, their credentials and licenses, their professional memberships and associations and their career histories, ¶[0084], and tools, ¶[0090]); 
generating, at each of the hiring user devices, a fifth prompt providing a predetermined list of tools required that are associated with the selection by the hiring users of desired services (determines list of tools necessary to perform the service request,¶[0081]), 
wherein the fifth prompt requests selection by the hiring users of tools required (service request may include enough information about the equipment to determine the list of necessary tools, ¶[0081]);
generating, at the hiring user devices, a sixth prompt requesting selection by the  users a desired service level, wherein said desired service level comprises an indicated or desired experience level, desired certification level, and desired licensing level (provides “tiers” of training or certification levels 
determining, at the one or more servers, one or more job entries matching worker user information for a given one of the worker users (matches service provider with customer requests based on qualifications, ¶[0070]); 
generating, upon electronic connection of a given one of the  verification devices of the given one of the worker users to a given one of the worker user devices, a map of job entries matching the given worker user's worker user information (generates map of outstanding service requests for contractor device, ¶[0102] and Fig. 12), 
wherein said matched job entries have tools matching the requested worker user provided tools for display on the worker user device associated with the given worker user (matches service provider with customer requests based on qualifications, ¶[0070], only includes contractors in the subgroup of contractors that either have the necessary tools currently with them, or have access to the necessary tools by making a stop at a retail shop, ¶[0081]);
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar with the ability to generate a visual display of available jobs as taught by Cox because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, generating a visual display of available jobs for the worker seeking a job to choose within a predetermined distance from the worker would have been obvious so that they can easily see where the jobs are located in reference to their current location. This visual representation of where the jobs are located based on the workers location can assist the worker in selecting a job most convenient for them to get to.
However the combination of Tomar and Cox does not tech:

Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar and Cox with the contract clauses taught by AIA  because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized contract should specify which parties will be providing tools, e.g. as taught by AIA , to ensure the scope of the contract is clear.
However the combination of Tomar, Cox and AIA  does not teach but Branagh does teach:
updating the experience information for the given one of the worker users (upon completion of the new job, the employee skills database is updated to reflect the additional experience acquired by the employee, ¶[0026]).
Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox, and AIA  with the updating experience as taught by Branagh because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized service provider will gain experience over time and would have modified Tomar, Cox, and AIA  to account for their increasing experience, e.g. as taught by Branagh. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar, Cox, AIA  and Branagh further in view of Faulkner US Pub. No. 2018/0174250, herein referred to as "Faulkner".
Regarding claim 20, the combination of Tomar, Cox, AIA  and Branagh teaches all the limitations of claim 18 and does not teach but Faulkner does teach:

Further, it would have been obvious at the time of filing to combine the contractor matching system of Tomar, Cox, AIA  and Branagh with the providing training as taught by Faulkner because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized service providers will want to gain certifications so they can qualify for more types of jobs and would have modified Tomar, Cox, AIA , and Branagh to provide the training, e.g. as taught by Faulkner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629